      Case 1:20-bk-11134-VK         Doc 5 Filed 07/01/20 Entered 07/01/20 13:43:47                   Desc
                                     Main Document    Page 1 of 4



 1
 2                                                                         FILED & ENTERED
 3
                                                                                  JUL 01 2020
 4
 5                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
                                                                             BY Cetulio DEPUTY CLERK
 6
 7
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
     In re:                                           Case No.: 1:20-bk-11134-VK
13
                                                      Chapter 11
14   Helping Others International, LLC,
15                                                    ORDER SETTING HEARING ON STATUS
                                                      OF CHAPTER 11 CASE AND REQUIRING
16                                                    REPORT ON STATUS OF CHAPTER 11
                                                      CASE
17
                                    Debtor.           Date: August 6, 2020
18                                                    Time: 1:00 p.m.
19                                                    Place: Courtroom 301
                                                             21041 Burbank Blvd.
20                                                           Woodland Hills, CA 91367

21
22
              PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 105(d), the Court will conduct a
23
     status conference in the above captioned case at the place and time set forth above, which status
24
     conference may be continued from time to time, without further notice. The purpose of the
25
     conference is to further the expeditious and economical resolution of this case.
26
              CERTAIN PARTIES ARE REQUIRED TO ATTEND, AS SET FORTH BELOW. ALL
27
     INTERESTED PARTIES ARE INVITED TO ATTEND, BUT NEED NOT DO SO.
28




                                                     -1-
      Case 1:20-bk-11134-VK          Doc 5 Filed 07/01/20 Entered 07/01/20 13:43:47                 Desc
                                      Main Document    Page 2 of 4



 1          PLEASE TAKE FURTHER NOTICE that, based upon the Court’s records and evidence
 2   presented at the conference, the Court may take any of the following actions at the conference
 3   (or at any continued conference) without further notice:
 4          1.      Dismiss the case;
 5          2.      Convert the case to one under another chapter;
 6          3.      Order the appointment of a chapter 11 trustee;
 7          4.      Set deadlines for filing of a proposed plan and disclosure statement by the debtor
 8                  or any other interested party;
 9          5.      Fix the scope, format and service of the notices to be provided regarding the
10                  various matters to be considered in this case;
11          6.      Provide that the hearing on approval of the disclosure statement may be combined
12                  with the hearing on confirmation of the plan;
13          7.      Set a deadline for confirming a plan;
14          8.      Set deadlines for compliance with reporting and other chapter 11 debtor in
15                  possession requirements;
16          9.      Set deadlines for filing proofs of claim, objections to claims and/or requests for
17                  payment of administrative expenses;
18          10.     Set deadlines for assuming, assuming and assigning or rejecting executory
19                  contracts and unexpired leases;
20          11.     Adopt special procedures for managing adversary proceedings, contested matters
21                  and such other matters as may aid in the process of this case; and/or
22          12.     Refer matters to mediation.
23          PLEASE TAKE FURTHER NOTICE that, whether the debtor files its schedules and
24   statements using the 100 series (for individual debtors) or the 200 series (for non-individual
25   debtors), the forms are mandatory and must be executed under penalty of perjury. Any
26   disclaimers, reservations, caveats, general notes or exceptions that debtors or their counsel may
27   append to or include in such forms are ineffective to alter the duty of care or the level of detail
28




                                                      -2-
      Case 1:20-bk-11134-VK         Doc 5 Filed 07/01/20 Entered 07/01/20 13:43:47                   Desc
                                     Main Document    Page 3 of 4



 1   required in connection with the preparation of these forms and do not create or preserve any
 2   rights that would not otherwise have existed in the absence of such language.
 3          IT IS HEREBY ORDERED that the debtor’s counsel must be present at the status
 4   conference; so should counsel for the official committee of unsecured creditors (if a committee
 5   has been appointed) and counsel for the United States Trustee. Any other interested parties may
 6   also appear and address the items described above.
 7          IT IS FURTHER ORDERED that at least fourteen (14) days before the status
 8   conference, the debtor(s) must: (a) file with the Court a Chapter 11 Status Conference Report
 9   (Initial) using Local Bankruptcy Form F 2081-1.C11.STATUS.RPT posted on the Court’s
10   website, located at www.cacb.uscourts.gov, under “Local Rule Forms” and (b) serve that status
11   report (the “Status Report”) on the United States Trustee, all secured creditors, and the official
12   committee of unsecured creditors and its counsel (or on the twenty largest unsecured creditors if
13   no committee has been appointed). Unless the Court orders otherwise upon request, the debtor
14   must use the forms of bar date order and notice posted on the Court’s website, located at
15   www.cacb.uscourts.gov, under “Local Rule Forms,” F 3003-1.ORDER.BARDATE and F 3003-
16   1.NOTICE.BARDATE. The debtor must timely serve “Judge’s Copies” in accordance with
17   Local Bankruptcy Rule 5005-2(d) and provision 2.5 of the Court Manual.
18          IT IS FURTHER ORDERED that the Status Report MUST BE SUPPORTED BY
19   EVIDENCE in the form of declarations and supporting documents. The declaration(s) filed in
20   support of the Status Report must address and include the following:
21          1.      Describe concisely any litigation in which the debtor is involved;
22          2.      Status of Tax Returns:
23                          a.      has/have the debtor(s) filed all required tax returns with federal,
24                                  state, or local taxing authorities for all prepetition taxable periods;
25                                  and, if not
26                          b.      what tax returns remain to be filed – including the year, taxing
27                                  authority and proposed date for filing the return(s);
28




                                                      -3-
     Case 1:20-bk-11134-VK         Doc 5 Filed 07/01/20 Entered 07/01/20 13:43:47                     Desc
                                    Main Document    Page 4 of 4



 1                         c.      what steps is/are the debtor(s) taking (if any) to prepare and file
 2                                 these returns, including the employment of any necessary
 3                                 professionals; and
 4                         d.      if the debtor(s) is/are not required to file federal, state, or local tax
 5                                 returns, why not?
 6          3.      Disclose whether the debtor intends to hire any professionals and, if so, when
 7                  does the debtor intend to file the related employment application;
 8          4.      Evidence regarding the debtor’s actual income, expenses and cash flow for the
 9                  last six months preceding the filing of this case on a month by month basis; and
10          5.      Provide a budget of the debtor’s projected income, expenses and cash flow for the
11                  first six months of this case on a month by month basis.
12          IT IS FURTHER ORDERED that, no later than one week preceding the date of the
13   status conference, the debtor must file with the Court a proof of service regarding the Case
14   Status Conference Report.
15                                                   ###
16
17
18
19
20
21
22
23
24        Date: July 1, 2020

25
26
27
28




                                                      -4-
